Citation Nr: 1426518	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  05-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to June 13, 2001 for the Veteran's posttraumatic stress disorder (PTSD), for the purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 1972, including service in Vietnam.  He died in February 2004.  The Appellant is the widow of the Veteran.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's appeal was previously before the Board in December 2007, when it was remanded to provide the Appellant additional notification.  This was accomplished in February 2008, and the appeal was returned to the Board.

In April 2009, the Board issued a decision that in pertinent part denied entitlement to an increased evaluation in excess of 30 percent for PTSD prior to June 13, 2001, but granted entitlement to a 50 percent evaluation for PTSD thereafter.

Following an appeal, in December 2009, the United States Court of Appeals for Veterans Claims (Court) ordered that the portion of the April 2009 decision that denied entitlement to an evaluation in excess of 30 percent for PTSD prior to June 13, 2001, and that denied entitlement to an evaluation in excess of 50 percent for PTSD from June 13, 2001 be remanded to the Board for compliance with a December 2009 Joint Motion for Partial Remand. 

The matter was returned to the Board, and in October 2010 a decision was issued that increased the evaluation for PTSD from June 13, 2001 to 70 percent. Entitlement to an evaluation in excess of 30 percent continued to be denied for the period prior to June 13, 2001. 

Following an appeal, in April 2011, the Court ordered that portion of the October 2010 decision that denied entitlement to an evaluation in excess of 30 percent for PTSD prior to June 13, 2001 be vacated and remanded for compliance with instructions in an April 2011 Joint Motion for Partial Remand to the Board.  The grant of a 70 percent evaluation from June 13, 2001 was not disturbed.  

In a September 2011 decision, the Board again denied the appeal for an evaluation in excess of 30 percent for PTSD prior to June 13, 2001.  Then, in March 2012, the Court ordered that the September 2011 decision be vacated and remanded for compliance with instructions in a March 2012 Joint Motion for Remand to the Board.  

Again, the Board denied the appeal in August 2012, and the Court again vacated and remanded the decision in September 2013 for inadequate reasons and bases in a Memorandum Decision.  The appeal has now been returned to the Board.


FINDINGS OF FACT

1.  Prior to June 13, 2001, the Veteran's symptoms of PTSD generally included problems sleeping, nightmares, flashbacks, anger, irritability, marked mood disturbance, difficulty trusting anyone, difficulty concentrating, avoidance, reported suicidal ideation, and homicidal thoughts when under stress, without active plan.  While he frequently was employed during this time, he more likely than not had difficulty maintaining employment.  

2.  The Veteran experienced psychoneurotic symptoms of such severity and persistence that there was as likely as not considerable impairment in the ability to obtain or retain employment as a result of PTSD, and he was considerably impaired in the ability to establish and maintain effective or favorable social relationships.

3.  Manifestations of the Veteran's PTSD did not result in the following: obsessional rituals which interfered with routine activities.  There was no illogical speech, there was no near-continuous panic or depression, there were no periods of violence, and there were more symptoms compatible with the lower rating.

4.  The evidence does not show symptoms manifested by severe social and industrial impairment.  While he had difficulty maintaining employment, he had repeated periods of employment during the period at issue.  


CONCLUSIONS OF LAW

Resolving reasonable doubt in the Appellant's favor, the criteria for an evaluation of 50 percent for the Veteran's PTSD, but no higher, for the purposes of accrued benefits prior to June 13, 2001 were met.  38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. §§ 3.1000, 4.7, 4.21, 4.125. 4.130, Code 9411 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

As will be explained in greater detail below, the outcome of this accrued benefits claim hinges on the application of the law to evidence which was in the file or in the possession of the VA at the time of the Veteran's death.  There is no additional evidence which may be added to the file; thus, no evidentiary development is necessary and no notice of same need be provided to the appellant.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue here on appeal.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Nevertheless, the Board notes that following the December 2007 remand, the Appellant was provided with a duty to assist letter in February 2008.  This letter included an explanation of what must be demonstrated by the evidence in order to prevail in her claim.  This letter indicated that the decision for accrued benefits would be based on evidence either already in the claims folder or in the possession of VA at the time of the Veteran's death.  She has submitted extensive copies of both VA and private medical records in response to the September 2004 and February 2008 letters.  The Appellant does not contend and the record does not show that there is any VA or other medical records relevant to the claims in the possession of VA which have not been associated with the claims folder.  The existence of any other private medical records is not relevant, as any records or opinions not in the possession of the VA prior to the Veteran's death are not, by law, for consideration.  In fact, the many private medical statements and opinions dated and received after the Veteran's death that have been submitted by the Appellant may not even be considered.

The Board adds that the Appellant has been given ample opportunity to present evidence and argument in support of her claim, and that VA has complied with general due process considerations.  See 38 C.F.R. § 3.103 (2013).

II.  Analysis and Discussion

The record shows that entitlement to service connection for PTSD was established in an April 1999 rating decision.  A 30 percent evaluation was assigned for this disability, effective from November 1994.  The Veteran perfected an appeal; however, the 30 percent evaluation remained in effect at the time of his death.  The appellant requests an initial rating in excess of 30 percent for the Veteran's PTSD prior to June 13, 2001 for accrued benefits purposes.

The evidence includes the report of the November 1994 VA general medical examination.  The Veteran was noted to display a depressed affect and was labile.  He complained of chronic depression and reported suicidal thoughts in the past.  However, he was not currently suicidal or homicidal.  He also reported flashbacks and difficulty sleeping.  The diagnoses included post-traumatic stress.  He was reported to be unemployed at this time, but this was reportedly due to the recession and he had been unable to find work.

During a September 1997 Board hearing, the Veteran testified that he had been experiencing sleeplessness and flashbacks for years. 

In September 1997, the Veteran also reported that he had daily symptoms of dreams of war and fighting, nightmares, flashbacks, sleeplessness, explosive behavior, irritability, depression, lack of energy, feelings of panic related to sounds and smells, sweaty palms, inability to socialize, very few friends, inability to trust anyone and lack of concentration. 

The Veteran was afforded a VA PTSD examination in April 1998.  He reported that he was living with his wife and two children.  The Veteran was currently employed in an administrative job as an engineer support for a company, and had been in that position for the last six months.  He reported several jobs on and off after service, and he had gotten a degree in mechanical engineering from a technical college.  He reported difficulty with authority figures in his various positions.  He indicated that he had many short-term jobs, but was unable to keep one job for a long time period because of his inability to deal with authority figures.  He suggested that he became very, very hostile.  The Veteran gave a history of episodes of depression.  The first episode had been three years prior, lasting for a few weeks, when he would not get out of bed or take care of his personal hygiene, and he would experience suicidal ideas.  He had experienced a similar episode two years prior. 

A review of the claims folder noted the November 1994 VA evaluation, which reported difficulties sleeping, chronic depression, and occasional suicidal ideations.  Currently, the Veteran reported flashbacks, nightly sleep problems, sleeping between four to six hours, constantly moving and even kicking and jumping in his sleep.  He had nightmares two to three times each month in which he was awakened by dreams related to his experiences in Vietnam.  He also reported intrusive memories, and avoided all reminders of Vietnam.  He indicated that approximately one time per week he would get spaced out thinking about Vietnam and during these episodes, he would lose touch with what was happening to him, engulfed by intrusive memories.  These episodes were frequently triggered by stimuli related to Vietnam such as hearing helicopters.  He would usually get tense and anxious during these episodes and as a result of them, he avoided movies, documentaries or books about Vietnam, or even talking about the war. 

He did not trust people after coming back from Vietnam and had difficulty in becoming close to others, except for his wife.  Although his wife was the only person that he trusted, he did not talk about his Vietnam experiences even with her.  He spent time with just his wife and children, not usually going to movies, restaurants, theaters or malls.  He admitted to being depressed at times but did not describe major symptoms of anhedonia, or suicidality.  He reported that he liked himself somewhat and that he hoped to see his children grow up and get married.  He described having had problems with authority and irritability.  He had never become violent.  Sometimes he would quit his jobs, and on other occasions his contract would not be renewed.  He had held at least ten different jobs between 1985 and the date of the examination.  He indicated that he had never experienced any psychotic episodes or any episodes of mania or panic attacks. 

On mental status examination, the Veteran's speech was well articulated.  His mood was anxious and somewhat depressed, and his affect was appropriate.  He did not appear to have any thought disorder and he was able to give a good account of past events.  He denied any suicidal or homicidal ideations at the time of evaluation, and denied hallucinations and delusions.  There was good short-term and long-term memory with no evidence of cognitive problems.  When talking about events in Vietnam, he became more vague, lacking details.  He seemed to get quite distracted and stopped making eye contact.  It was difficult to determine whether he was being evasive when talking or just becoming quite distracted about his recollections.  The diagnoses included PTSD, and recurrent major depression.  His score on the GAF scale was estimated to be 60, with 60 also noted to be his highest score for the past year.  The examiner opined that the impairment caused by the PTSD was in the moderate to severe range.  Axis IV listed social isolation and difficulty maintaining a stable job situation.  

The April 1998 examiner wrote an assessment of the examination stating that the Veteran experienced moderate difficulties in his work performance, as evidenced by his inability to sustain any employment for long periods of time.  The longest the Veteran had been employed at any one place was 10 years, from 1975 to 1985, but since then, he had been unable to progress in the same job secondary to his irritability, difficulties with authority, and concentration difficulties.  He had difficulties with intimacy.  The Veteran reported that he had difficulty trusting others, except for his wife.  He reported that his social life was very limited, as he just spent time with his wife and children, but avoided movies, restaurants, theatres, or malls.  The examiner reported that impairment in social adjustment was in the moderate to severe range, and that the Veteran was quite isolated.  The Veteran had recurrent and intrusive memories, significant avoidance of stimuli, and recurrent bouts of depression.  The Veteran was considered capable to handle his affairs.  

In an April 1999 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective November 8, 1994. 

In the Veteran's April 1999 notice of disagreement (NOD), he stated that during his April 1998 examination, he had complained of suicidal and homicidal thoughts when under stress.  He also said he had reported nightmares of two to three times per week, and not two or three times a month as erroneously stated in the RO's decision.

In his Substantive Appeal, the Veteran reported that he had trouble dealing with people who were rude and obnoxious.  He reiterated his statements from the NOD.

February 2000 VA treatment records show that the Veteran's PTSD was found to be stable and that he was not receiving any treatment.  He was noted to be recently unemployed.  In October 2000, he reported that he could not keep a job because he had difficulty with authority.  When working, he was a designer/engineer.  A separate October 2000 social worker's note shows that the Veteran reported that he was currently collecting unemployment and was looking for a new job.  He indicated that he was not under any psychiatric treatment and the social worker found that he did not appear to need any services post-discharge.  A December 2000 record shows that the Veteran was feeling a little depressed due to lack of employment.  Other records during this time also reveal treatment for multiple other disabilities.

A March 2001 VA health psychology note shows that the Veteran was seen briefly for a consultation.  His mood was sad, with congruent affect.  He had PTSD and endorsed symptoms of depression.  He reported suicidal ideation, claiming the idea of suicide crossed his mind occasionally.  He denied intent and denied having a plan.  He reported that although he thought about suicide, he would not do it. 

An April 2001 mental health clinic progress note indicates that the Veteran was laid off from his job two months prior.  He indicated that he had been working for a company as a computer machine designer until it closed down.  He felt that it was hard for him to get a job as it was hard for him to tell an employer that he had diabetes.  He reported difficulty holding on to a job in the past due to taking time off for medical appointments.  He noted a number of medical problems, including diabetes, ulcerative colitis, history of Hodgkin's disease and acne rosacea, which he indicated made him "look like a freak show."  He believed that these physical disabilities would make it difficult to be rehired. 

He also reported problems with controlling his temper at home.  He reported that he flipped-out, could not control himself, was rude and often blew up over little things.  This would get worse when he was depressed.  He also reported bad dreams, which were compounded by noise from the airport, which was located close to his home. 

On mental status examination, the Veteran was casually dressed with relevant speech.  There was no evidence of psychotic features.  His mood was depressed and his affect was at times sad but full ranging.  He had occasional passive suicidal ideation but denied intent or plan.  Insight and judgment were fair.  The examining mental health professional noted that the evaluation was limited by the paucity of history.  It was unclear whether the Veteran was tending to minimize his symptoms or if his psychiatric symptoms were not his main complaint at present.  The assessment was PTSD by history, and rule out adjustment disorder with depressed mood.  Follow up treatment was recommended to include anger management but the Veteran indicated that he was not interested.

The Veteran underwent an additional VA PTSD examination on June 13, 2001.  He was noted to have been unemployed for about a month and was seeking employment as a designer.  The examiner indicated that the Veteran continued to endorse symptoms of the same severity as noted during the April 1998 VA examination.  The most prominent of his symptoms were marked mood disturbance and episodic moderately severe irritability.  The Veteran stated that he hated authorities and it appeared his irritability had gotten him into trouble in a variety of work settings.  He indicated that he became argumentative when he felt others were inappropriately telling him what to do, or when others did not follow his orders.  There were ongoing sleep disturbances involving Vietnam-related nightmares and intrusive memories.  He continued to avoid reminders of Vietnam, because they caused him to become "excited and angry."  He endorsed hyperarousal, stating that noises such as gunfire or helicopters lead to his hyperreactivity.  He stated that he had episodes of significant depression, which he experienced as stress and irritability, as well as occasional suicidal ideation.  The examiner believed that the symptom report was consistent with those noted in 1998 and at the same level of severity. 

The Veteran's symptoms continued to disrupt his work and social functioning, and in particular had markedly adverse effects on his work roles.  In particular, his anger seemed to have marked adverse effects on his work roles.  He found that he got angry and was prone to feeling rejected or victimized by bosses.  His relationship with his family was strained, particularly vis a vis his two teenage daughters.  He became angry with them when they failed to abide by his wishes and orders.  He did acknowledge that he had a few friends and maintained contact, although remotely, with relatives.  He did acknowledge that his spiritual outlet was fulfilled by attending church where he said that he prayed for his family as well as for himself.  However, he also described his sense of the future as bleak. 

On examination, the Veteran was alert and oriented.  There was no evidence of psychotic symptoms.  His mood was mildly irritable.  He acknowledged episodes of depression accompanied on occasion by suicidal ideations, but there were no significant cognitive impairments.  Behavioral and impulse dyscontrol was noted to a mild degree, as exemplified by his tendencies to lash out verbally at others, particularly people in authority.  The diagnoses included PTSD, mild, chronic.  The score on the GAF scale was 50.  Axis IV noted chronic irritability.  The examiner noted the Veteran's belief that he was significantly worse off than in 1998, but added that by the Veteran's own report his current symptoms and functioning seemed consistent with the 1998 examination.  Nevertheless, the examiner noted that the degree of irritability manifested in his family relations and his work resulted in the examiner lowering the GAF from 60 to 50. 

The examiner commented that the Veteran's most prominent symptom was irritability, which had clearly impacted him negatively in terms of his work history.  He was prone to being angry with a paranoid edge to his relationships to all authority figures.  The examiner observed that, despite the symptoms, the Veteran had earned a college degree and had worked in a number of positions as an engineer and designer.  Moreover, the examiner reasoned that despite the significant number of disruptions to the Veteran's work, either by being laid off or being fired, he continued to look for employment despite his cynicism and irritability.  His family relations were somewhat stressed and strained but he did not in any way indicate that they were to the point of ending.  The Veteran stated that he was not engaged in psychiatric treatment, either psychotherapy or medications, apparently believing that he coped well enough on his own.  He was considered competent to manage his own funds. 

Records subsequent to this examination continue to show some increase in the Veteran's psychiatric symptoms.  Thus warranting the lower GAF score and the subsequent assignment of an increased rating as of this date as set out below and in prior decisions on the period after June 2001.

In January 2003 the Veteran's representative submitted a statement regarding the Veteran's noted inability to sustain employment for long periods of time, per an April 1998 VA examination, and his recent GAF of 50.  The representative indicated that the GAF score was indicative of the Veteran's serious symptoms effecting the Veteran's work and social activities.

The Veteran and his wife testified at a hearing in May 2003, on the Veteran's appeal for an increased rating.  The Veteran's wife described the Veteran as extremely antisocial.  She discussed how the Veteran's difficulty communicating and inability to accept authority caused difficulties with work.  She described a history of the Veteran being accusatory, argumentative with angry outbursts, and screaming at their daughters.  The Veteran detailed what was described as a totally explosive work situation in which he could not get along with his boss, and was fired.  The Veteran endorsed having had suicidal ideation such that he sought inpatient treatment, which the Board notes occurred in September 2001 according to the treatment records.  The Veteran's symptoms to include nightmares twice weekly, and panic attacks were discussed.  The Appellant described how the Veteran would not even use the telephone to call others, and avoided being in public.

The appellant, the widow of the Veteran, argues that the Veteran had pending claims for VA benefits.  She and her representative argue that the evaluation for the Veteran's PTSD was inadequate to reflect the very serious impairment caused by this disability.  They believe that the Veteran's symptomatology, to include suicidal ideation, irritability, difficulty maintaining employment, and social impairment are sufficient to merit a higher evaluation for the entire period.

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.1000 (a) (2013) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c) (2013).  The Appellant's claim was timely filed in this case.

Furthermore, VA has concluded in reading 38 U.S.C.A. § 5101 and § 5121 together that in order for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  As part of the amended 38 C.F.R. § 3.1000, a new 38 C.F.R. § 3.1000(d)(5) has been added.  Under this provision, a claim for VA benefits pending on the date of death means a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  See e.g., Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (38 U.S.C.A. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.).

With respect to the amended version of 38 C.F.R. § 3.1000, the changes include amending the definition of "[e]vidence in the file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This has been altered to include "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death." Id. 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are warranted here, as discussed below. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

After the Veteran submitted his claim for service connection for PTSD, the VA amended its regulations pertaining to the rating schedule for mental disorders, including PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2013).

Under the regulations in effect prior to November 7, 1996, when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, and there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior, and the Veteran is demonstrably unable to obtain or retain employment due to PTSD, then a 100 percent evaluation is warranted.

When the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment as a result of PTSD, a 70 percent evaluation is warranted.  PTSD which results in considerable impairment in the ability to establish or maintain effective and wholesome relationships with people and considerable industrial impairment is evaluated as 50 percent disabling.  Definite social and industrial impairment merits continuation of the current 30 percent evaluation.  38 C.F.R. § 4.132, Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General Counsel of VA concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9- 93 (O.G.C. Prec. 9-93).  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 2002).

Under the revised criteria for PTSD, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In prior decisions, the Board has continued the 30 percent rating for the PTSD prior to June 13. 2001.  That examination was interpreted as showing some increase in pathology that was subsequently confirmed by later records.  This resulted in an increased rating after that date.  In part, the 30 percent rating was continued on the basis that the Veteran, during this time had multiple jobs, with the evidence generally showing that each time he lost a job, reportedly for irritability he was able to find another.  Thus, while some work impairment was noted, the Board held the rating at 30 percent. 

In the most recent Memorandum Decision from the Court it was noted that he had employment but it was noted that there was a question of maintaining employment, given the frequency of employment changes.  Reviewing the applicable rating criteria in light of that question, the Board will resolve reasonable doubt, holding that the evidence between 30 percent and 50 percent is essentially equal, the Board will grant a 50 percent rating for the period prior to June 13, 2001.  

It is noted during this time that he did have ongoing employment difficulties, some caused by other disabilities, some due to economic difficulties, and some due to his irritability and other psychiatric symptoms.  He also maintained some social contacts during this time, attended church, but otherwise evidenced some social isolation.  Again, resolving reasonable doubt, the Board will find that this more nearly approximates considerable social and industrial impairment, but no more, under the old criteria.  

Under the current criteria, the Board will also hold that a 50 percent rating for the period, but no higher is warranted.  He demonstrated some findings commensurate with the 30 percent and 50 percent criteria, and when considering his ability to maintain employment, the criteria of the higher rating are more nearly approximated.

As noted, records reveal that the Veteran had irritability resulting in difficulty maintaining employment.  He generally took care of his personal hygiene even with episodes of depression.  He did report a couple of brief periods of staying in bed for a time, but these resolved.  He had also reported some suicidal thoughts when under stress, but was never found to have had a plan nor was he considered to be a risk to himself or others.  He also was found in April 2001 to have some impaired judgment, which would warrant the 50 percent rating.  He was not shown, however to demonstrate impaired abstract thinking, frequent panic attacks or speech impairment.

Moreover, while criteria for a 70 percent rating has been shown since June 2001, it was not shown prior.  There is no evidence that he had severe social and industrial impairment during the time period in question.  As noted, he had some social contacts and did have employment during much of the period.  He did not demonstrate near continuous panic or depression, was able to carry on routine duties and functions, and could largely function in his daily environment.  These findings and the others records do not demonstrate the basis for a higher rating than 50 percent prior to June 13, 2001.

During this time, it is noted that his GAF score was 60 during most of the time period.   This is the high end of moderate findings, and supports no rating higher than 50 percent.  Moreover, during most of this pre-June 13, 2001 period at issue the Veteran was undergoing no regular psychiatric treatment, and he apparently needed no regular psychotherapy.  This too mitigates against a rating of 50 percent for this time period.

Although the Veteran experienced some variation in PTSD symptomatology, his symptoms are analogous to those associated with a 50 percent rating for the time period in question.  The Veteran did not meet the exact criteria for a 50 percent rating; however, his symptomatology reflected many of the criteria, with reasonable doubt resolved in the favor of the claim.  

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's symptomatology, to include nightmares, depression, anger, and suicidal ideation are adequately contemplated by the rating schedule for PTSD.  Therefore, referral for of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Overall, the evidence is at least in balance as to whether a rating of 50 percent is warranted for the Veteran's PTSD, under the prior or current rating criteria; however, the preponderance of the evidence is against a schedular rating in excess of 70 percent.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial evaluation of 50 percent, but no higher, prior to June 13, 2001 is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


